Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub No. 2009/0220717 (Wilczak et al. hereinafter).
In re claim 1, with reference to Figs. 5-7, Wilczak et al. discloses: A preform (1) for manufacturing a synthetic resin (paragraph 0113) container by blow molding (paragraph 0209), the preform comprising: a preform main body of a bottomed cylindrical shape that is opened to have a mouth portion on one end side thereof (see Fig. 5), and a covering layer (22) configured to cover the preform main body except for a part thereof on a mouth portion side, wherein a distal end side of the covering layer reaches a peripheral end edge of a neck ring while covering a lower surface of the neck ring (2) that is provided on a lower end side of the mouth portion and protrudes annularly along a circumferential direction (layer 22 extends outwards of neck ring at 6 below).

[AltContent: textbox (Cutout)][AltContent: arrow]
    PNG
    media_image1.png
    726
    505
    media_image1.png
    Greyscale

In re claim 2, with reference to the Figs. noted above, Wilczak et al. discloses the claimed invention including wherein at least a part of the distal end side of the covering layer protrudes from the peripheral end edge of the neck ring (at 6, see Fig. 5 above).
In re claim 3, with reference to the Figs. noted above, Wilczak et al. discloses the claimed invention including wherein the neck ring has, on a peripheral end edge side thereof, a cutout portion configured to expose the covering layer configured to cover the lower surface of the neck ring (See fig. 5 above).
In re claim 4, with reference to the Figs. noted above, Wilczak et al. discloses the claimed invention including wherein the covering layer is formed through use of a thermoplastic resin that is incompatible with a thermoplastic resin for forming the preform main body (covering layer is to be removed, paragraph (0267).
In re claim 5, with reference to the Figs. noted above, Wilczak et al. discloses A synthetic resin container, which is obtained by subjecting the preform of claim 1 to blow molding, the synthetic resin container comprising a decorative layer having, imparted thereto, an uneven shape that is the same as and follows an uneven shape (see figs. 6 and 7) imparted to a surface of a container main body, wherein a distal end side of the decorative layer reaches a peripheral end edge of a neck ring while covering a lower surface of the neck ring that is provided on a lower end side of a mouth portion of the synthetic resin container and protrudes annularly along a circumferential direction (As in re claims 1 and 2 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733